Citation Nr: 9921222	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-37 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for bronchial asthma, 
claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from April 1971 to March 1974.

This appeal arises from a November 1994 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
denied entitlement to service connection for psoriasis and 
bronchial asthma, claimed as secondary to Agent Orange exposure.  
In August 1997, the Board of Veterans' Appeals (Board) remanded 
the claims for additional development.  Because the claims remain 
in a denied stance, the case has been returned for appellate 
review.

In the August 1997 remand, the Board noted that on substantive 
appeal in November 1995, the veteran indicated that he was 
exposed to radiation during service and, as such, referred the 
matter to the RO in light of the possibility of an implied 
service connection claim.  By a July 1998 letter, the RO 
acknowledged receipt of the claim for service connection based on 
exposure to ionizing radiation and asked the veteran to submit 
additional evidence in support of his assertions.  The veteran 
did not respond.  In October 1998, the RO denied entitlement to 
service connection for psoriasis as a result of exposure to 
ionizing radiation.  Thus far, the veteran has not disagreed with 
that determination.  Accordingly, the matter has not been 
properly developed for appellate review and is not on appeal.


FINDINGS OF FACT

1.  The veteran has been adequately apprised of the evidence 
required to complete his application.

2.  The veteran did not have Vietnam service.

3.  The competent evidence does not show that the veteran 
currently has a skin disorder to include psoriasis.

4.  The competent evidence of record does not indicate that the 
veteran's bronchial asthma is related to service or any claimed 
in-service herbicide exposure.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
disorder, claimed as secondary to Agent Orange exposure is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Entitlement to service connection for bronchial asthma, 
claimed as secondary to Agent Orange exposure is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case the veteran contends that his skin disorder and 
bronchial asthma are directly related to Agent Orange exposure.  
However, review of the record shows that the veteran's claims are 
not well grounded.  Thus, the claims must be denied.

VA law and regulation provide that service connection may be 
established for a disability resulting from personal injury 
incurred or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  The 
regulations also state that service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303.

Law and regulation also provides that a veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 and has a disease listed at § 3.309(e) 
shall be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. The last date on which such a veteran shall 
be presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975. "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(6)(iii).

If a veteran served in the Republic of Vietnam during the 
designated time period and developed chloracne or other acneform 
disease consistent with chloracne to a compensable degree within 
a year after the last date on which the veteran was exposed to 
herbicide agents or respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) to a compensable degree within 30 
years after the last date on which the veteran was exposed to 
herbicide agents, it will be statutorily presumed that the 
veteran was exposed to Agent Orange during service and that the 
specified presumptive disorders resulted therefrom, unless there 
is affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1116 (West 1991 & Supp. 1999); See McCartt v. West, 
12 Vet. App. 164 (1999); 38 C.F.R. §§ 3.307(6)(ii), 3.309(e) 
(1998).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  As 
such, the threshold question with regard to the veteran's claims 
for service connection is whether the claims are well grounded 
pursuant to 38 U.S.C.A. § 5107.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

For a claim to be well grounded, there must be competent evidence 
of current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence.)  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  In the alternative, there must be 
evidence that shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and still 
has such condition.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

For Agent Orange claims, pursuant to 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a), 3.309(e), in the case of a Vietnam-era 
veteran, no direct evidence as to the in-service incurrence and 
medical nexus prongs is necessary when the provisions of those 
sections are satisfied.  McCartt v. West, 12. Vet. App. 164, 167, 
citing Brock v. Brown, 10 Vet. App. 155, 162 (1997).

In the case at hand, review of the record shows that well-
grounded claims for presumptive service connection have not been 
submitted.  38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a), 
3.309(e).  Although the veteran's DD-214 confirms that he had 
active duty extending from April 1971 to March 1974.  The 
veteran's service administrative records and a December 1997 
reply statement from the National Personnel Records Center (NPRC) 
confirm that the veteran did not serve in Vietnam.  The veteran's 
administrative records, Transfers and Receipts and Administrative 
Remarks, show that he served at Quonset Point, Rhode Island and 
aboard the U.S.S. Intrepid.  Additionally, as previously stated, 
in December 1997, the NPRC confirmed that the veteran did not 
have Vietnam service.  It is also noted that the veteran does not 
have a disability for which service connection may be presumed 
under the provisions of 38 U.S.C.A. § 3.309.  The record is 
devoid of any evidence documenting a diagnosis of chloracne or 
other acneform disease consistent with chloracne or any specified 
respiratory cancer.  Based on the foregoing, there is no 
competent evidence of record indicating that any of the veteran's 
disorders would be presumptively service connection under 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309.  

Without the benefit of presumptive service connection, the 
veteran is obligated to submit an otherwise well-grounded claim.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Velez v. West, 
11 Vet. App. 142 (1998); Brock v. Brown, 10 Vet. App. 155.  Where 
a disease is not specifically mentioned in applicable statute and 
regulation and when a disease is first diagnosed after service, 
service connection may nevertheless be established by evidence 
demonstrating that the disease in fact was incurred in service, 
aggravated by service, or related to service or events from 
service.  38 U.S.C.A. § 1110; Velez, supra; Combee, supra; 
38 C.F.R. § 3.303.

With regard to direct service connection, the record shows that 
the veteran's claims of entitlement to service connection for a 
skin disorder, to include psoriasis, and bronchial asthma are not 
well grounded.  For the claimed skin disorder to include 
psoriasis, review of the record fails to show that a current 
diagnosis of skin disorder has been made.  In this matter, the 
service medical records, including the April 1971 entrance 
examination report and February 1974 discharge examination 
report, are completely negative.  During service, no diagnosis of 
a skin disorder was made.  In addition, the record is devoid of 
any post-service medical reports documenting a diagnosis of any 
skin disorder, including psoriasis.  In fact, the post-service 
medical evidence, which only consists of a May 1994 VA hospital 
discharge summary report, does not mention a skin disorder.  In 
view of the foregoing, the veteran's claim is not well grounded.  
In order to establish entitlement to service connection, there 
must be evidence of disease or injury in service and a present 
disability which is attributable to such disease or injury.  
Where there is no evidence of, or allegation of, current 
disability associated with events in service, the claim is not 
well grounded.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The veteran's claim of entitlement to service connection for 
bronchial asthma is not well grounded as well.  The record 
contains no medical evidence etiologically linking the veteran's 
currently diagnosed bronchial asthma to service, any events from 
service, or any claimed exposure to Agent Orange.  Although the 
veteran indicated that he experienced shortness of breath on his 
April 1971 Report of Medical History, the service medical records 
are silent with regard to any mention, finding, or treatment for 
a respiratory disorder.  In fact, on discharge examination in 
February 1974, clinical evaluation was normal.  The post-service 
medical evidence is also devoid of any medical evidence relating 
the veteran's bronchial asthma to service.  The medical evidence, 
a May 1994 VA hospital discharge summary report, merely shows 
that the veteran was admitted for bronchial asthma exacerbation 
and that he received treatment.  No reference to service was 
made.  Where the evidence does not tend to create a nexus between 
service and the current disability, the claim is not well 
grounded.  Caluza, supra.

With respect to the veteran's contentions expressed on appeal, as 
previously noted, his statements are presumed credible for the 
purposes of determining well groundedness.  Nevertheless, in 
spite of the contentions expressed on appeal, the claims of 
entitlement to service connection for a skin disorder and 
bronchial asthma fail to met the requirements imposed by Section 
5107(a).  Again, the competent evidence fails to show that a 
current diagnosis of a skin disorder to include psoriasis has 
been made and fails to indicate a nexus between the currently 
diagnosed bronchial asthma and service.  Additionally, the 
veteran, as a lay person, is not competent to render a medical 
diagnosis or etiologically relate any disorder present to service 
or any events from service.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Accordingly, the claims are not well grounded and 
must be denied. 

Although when a claim is not well grounded, the VA does not have 
a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  This 
obligation depends upon the particular facts of the case and the 
extent to which the Secretary of the VA has advised the veteran 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).

In this regard, the Board acknowledges that the May 1994 VA 
hospital discharge summary report indicates that the veteran 
received treatment for bronchial asthma at the Corpus Christi 
Outpatient Clinic.  Also, in August 1994, the veteran submitted 
several Authorization for Release of Information forms indicating 
that he received treatment for his claimed conditions from 
various medical doctors.  If accomplished, those medical reports 
are not of record.  Nevertheless, despite the foregoing, the 
Board finds that additional development is not warranted.  
Compare with, Robinette v. Brown, 8 Vet. App. 69 (1995); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996) [there is a VA duty to further 
assist in the development of the evidence only when the veteran 
has reported the existence of evidence which could serve to 
render a claim well grounded].  

As noted in the INTRODUCTION section, in August 1997, the Board 
remanded this case in attempt to assist the veteran pursuant to 
38 U.S.C.A. § 5103(a) (West 1991).  In accordance with the 
Board's directives, in September 1997, the RO asked the veteran 
to furnish the names and addresses of medical care providers who 
had treated him for his claimed skin disorder and bronchial 
asthma.  The veteran however did not respond.  In consideration 
of the foregoing development, the Board finds that the duty to 
inform the veteran of the evidence needed to complete his 
application has been discharged.  Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997).  The duty was adequately discharged in the 
August 1997 Board remand, September 1997 notification/request for 
information letter, and January 1998 supplemental statement of 
the case.  It is also noted that this Board decision holds that 
the competent evidence of record does not establish that a 
diagnosis of a skin disorder has been made.  (Also, even when 
assuming that a diagnosis of skin disorder has been made and the 
veteran receives treatment, the veteran has not indicated how 
these records would serve to make his claim well grounded.)  The 
Board decision also holds that the competent evidence does not 
show that his currently diagnosed bronchial asthma is related to 
service or any events from service.  There is no indication of 
record which shows that the medical reports referred to by the 
veteran would causally link his claimed disability to service or 
provide evidence of chronicity or continuity of symptomatology 
since service.  As such, additional development in this regard is 
not warranted.  "The VA's . . . . 'duty to assist' is not a 
license for a 'fishing expedition' to determine if there might be 
some unspecified information which could possibly support a 
claim." Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Here, 
the veteran has failed to submit well-grounded claims and the VA 
has no duty to assist.  See Epps, supra.



ORDER

Not having submitted a well-grounded claim, service connection 
for a skin disorder, claimed as secondary to Agent Orange 
exposure is denied.

Not having submitted a well-grounded claim, service connection 
for bronchial asthma, claimed as secondary to Agent Orange 
exposure is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

